Citation Nr: 1448722	
Decision Date: 11/03/14    Archive Date: 11/10/14

DOCKET NO.  09-26 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for varicosities of the left lower extremity, to include as secondary to a service-connected bilateral knee disability.
 
2.  Entitlement to service connection for a low back disability, to include secondary to a service-connected bilateral knee disability.
 
3.  Entitlement to service connection for a bilateral ankle disability, to include as secondary to a service-connected bilateral knee disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active military service from May 1976 to August 1976 and October 1977 to June 1979.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In June 2012, the Veteran testified before the undersigned Veterans Law Judge at a Board hearing at the RO.  

In an August 2013 VA Form 21-4142, Authorization and Consent to Release Information to VA, the Veteran reported that his service-connected bilateral knee disability increased in severity.  As the Agency of Original Jurisdiction (AOJ), the RO has not initially adjudicated a claim for an increased rating for bilateral knee disability, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate development and consideration.  

In July 2013, the Board remanded the Veteran's claims for additional development including examination and opinion.  Because all of the development directed by the prior remand has not been completed, the Board is remanding these claims to the AOJ.  VA will notify the Appellant if further action is required.





REMAND

In July 2013, the case was remanded to obtain additional VA medical commentary, specifically to determine whether it is at least as likely as not that varicose veins of the left lower extremity, bilateral ankle disability, and low back disability were related to service or was otherwise aggravated by the Veteran's service-connected bilateral knee disability.  

The Board requested that the examiner specifically consider the Veteran's entire medical history concerning these disabilities including his work-related back injuries after service.  The Board also asked that the examiner acknowledge and presume credible (for the purpose of the opinion) the Veteran's statements regarding a continuity of symptomatology of the varicose veins since service, as well as his complaints of altered gait due to his back causing his current ankle and knee disabilities.

After reviewing the medical records a VA physician in December 2013 found that it was less than likely that his claimed disabilities were related to military service to include any service connected disability.  However, the medical opinions are of limited probative weight in that the examiner did not fully assess the value of the lay evidence presented in favor of the claim.  In Dalton v. Nicholson, 21 Vet. App. 23 (2007), for essentially this same reason, the United States Court of Appeals for Veterans Claims (Court) determined a medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).

As the Veteran is competent even as a layman to report such things as pain, the examiner should specifically address the Veteran's report of symptoms both during and subsequent to service discharge, in determining whether the current claimed disabilities are related to his military service.  


The Board also requested that the AOJ obtain Worker's Compensation (WC) claim records associated with a low-back injury in 2007.  In a February 2014 leetter, the AOJ requested that the Veteran submit any documentation associated with the WC claim as well as to sign any appropriate release form to obtain records.  In March 2014, it appears that the Veteran submitted documentation associated with that WC claim as well as a VA Form 21-4142, Authorization and Consent to Release Information to VA.  The VA Form included an address to the Department of Labor.  While the AOJ obtained records associated with the injury from VA facilities, there is no indication in the record as to what additional efforts were made by VA to obtain his complete Worker's Compensation claim folder.  The AOJ should make another effort to obtain these records.   

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a copy of a Worker's Compensation claim that was filed reportedly as a result of a March 30, 2007 work-related back injury while the Veteran was working for VA.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records.

2.  Forward the claims files to the VA compensation examiner that provided the December 2013 opinion (or a suitable substitute if this individual is unavailable) for supplemental comments (addenda) concerning the nature and etiology of the varicose veins of the left lower extremity, bilateral ankle disability, and low back disability.  

The examiner should address the following:

(a) Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current varicose veins of the left lower extremity, bilateral ankle disability, or low back disability had their clinical onset during active service or are related to any disease, event, or injury (including the Veteran's competent reports of experiencing varicose veins and/or left ankle sprain) during service. 

(b) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current varicose veins of the left lower extremity, bilateral ankle disability, or low back disability were caused by his bilateral knee disability. 

(c) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current varicose veins of the left lower extremity, bilateral ankle disability, or low back disability were aggravated (meaning chronically worsened) by his bilateral knee disability. 

The examiner should consider the Veteran's entire medical history concerning these disabilities including his work-related back injuries after service.

In providing these opinions, the examiner also should acknowledge the Veteran's statements regarding a continuity of symptomatology of the varicose veins since service, and his complaints of altered gait due to his back causing his current ankle and knee disabilities, and note that for purposes of the opinion the Veteran's reports should be presumed credible. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

It may be necessary to have the Veteran reexamined, but this is left to the designee's discretion as to whether another examination is needed to make this remaining determination.

If reexamination is necessary, the Veteran is hereby advised that failure to report for this scheduled VA examination, without good cause, may have detrimental consequences on these pending claims.  38 C.F.R. § 3.655.

3.  Thereafter, readjudicate the Veteran's claims.  If any benefits sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case, and an appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOHN Z. JONES

Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



